DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchioka et al. (US 2015/0174924).
Fuchioka et al. disclose the following claimed limitations:
* Re clm 1, a droplet discharging device/inkjet printing unit, 2/ (paras 0002, 0062, figs 1-19);
*  a head/17, 23/ including a nozzle/para 0002/ configured to discharge a droplet onto a medium (Abst., paras 0057-0062, figs 1-6);
* a heater/drying unit,19, 33, 37/ configured to heat the medium/web paper, WP/ onto which the droplet is discharged from the head/17, 23/, at a position opposing to the head (paras 0057-0062, 0066-0069, figs 1-6);
* an air blowing fan/39/ configured to blow outside air/45/ from an outside toward an inside of a housing that accommodates the head/17, 23/ & the heater/33,37/ (paras 0068-0072, figs 1-6); 
* a temperature sensor/51/ configured to detect a temperature of the outside air/45/ blown by the air blowing fan/39/ (paras 0068-0072, 0092, figs 1-5), 
* a control unit/25, 53/ wherein when the temperature of the outside air detected by the temperature sensor is lower than a preset temperature, the control unit/25, 53/ changes a set temperature of the heater/37/ to a temperature lower than a predetermined temperature (paras 0064, 0093-0098, figs 1-6).

* Re clm 2, wherein when the temperature of the outside air detected by the temperature sensor is higher than a preset temperature, the control unit changes a set temperature of the heater to a temperature higher than a predetermined temperature (paras 0064, 0093-0098, figs 1-6).

* Re clm 3, a humidity/warm air/ sensor configured to detect a humidity/warm air/ of the outside air blown by the air blowing fan, wherein when the humidity of the outside air detected by the humidity/warm air/ sensor is different from a preset humidity, the control unit further changes a set temperature of the heater (paras 0072, 0092-0098, figs 1-6)

* Re clm 4, a droplet discharging device (paras 0002, 0062, figs 1-19);
* a head/17, 23/ including a nozzle configured to discharge a droplet onto a medium (Abst., paras 0057-0062, figs 1-6);
	* a heater/19, 37/ configured to heat the medium/WP/ onto which the droplet is discharged from the head/17, 23/, at a position opposing to the head/17, 23/ (paras 0057-0062, 0066-0069, figs 1-6);
	* an air blowing fan/39/ configured to blow outside air/45//37/ from an outside toward an inside of a housing that accommodates the head/17, 23/ and the heater, (paras 0068-0072, figs 1-6);
	* a humidity/temperature/ sensor/51/ configured to detect a humidity/warm air/ of the outside air blown by the air blowing fan/39/ (paras 0072, 0092-0098, figs 1-6)
	* a control unit/25, 53/, wherein when the humidity/warm air/ of the outside air detected by the humidity sensor/51/ is lower than a preset humidity, a set temperature of the heater/37/ is changed to a temperature lower than a predetermined temperature (paras 0072, 0092-0098, figs 1-6)

* Re clm 5, wherein when the humidity/warm air/ of the outside air detected by the humidity/temperature/ sensor is higher than a preset humidity/warm air temperature/, a set temperature of the heater/37/ is changed to a temperature higher than a predetermined temperature (paras 0072, 0092-0098, figs 1-6)

* Re clm 6, a temperature sensor/51/ configured to detect a temperature of the outside air blown by the air blowing fan/39/ (paras 0072, 0092-0098, figs 1-6)
* wherein when the temperature of the outside air detected by the temperature sensor/51/ is different from a preset temperature, the control unit further changes the set temperature of the heater/37/ (paras 0072, 0092-0098, figs 1-6)

* Re clm 7, a second heater/ second heater in the group of three; heaters 33 consist of a plurality of heaters, six sets of heaters or 18 individual heater/ configured to heat the medium before the droplet is discharged from the head (paras 0068-0073, 0092-0098, figs 1-6), 
* wherein the control unit/25, 53/ changes the set temperature of the second heater/ second heater in the group of three; heaters 33 consist of a plurality of heaters, six sets of heaters or 18 individual heater (they work as one unit, when the temperature in one of the set of three changes they all change accordingly/ according to the changed set temperature of the heater. (paras 0068-0073, 0092-0098, figs 1-6).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853